Citation Nr: 1109453	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-01 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for right leg/knee disability has been received.

2.  Entitlement to service connection for right leg/knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to August 1983.

A claim for service connection for right knee injury was previously denied by administrative decision in November 1999.  Although notified of the denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision in which the RO declined to reopen the claim for service connection for right leg meniscus (also claimed as right knee injury).  In August 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2009, and later that month, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In September 2010, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  During the hearing, the Veteran requested, and the undersigned granted, a 60-day abeyance period for submission of additional evidence in support of the claim.

In December 2010, the Veteran's representative submitted additional (mostly duplicative) evidence directly to the Board, without a waiver of initial RO consideration of the evidence.  As the Board is reopening and remanding the claim on the merits, the Veteran is not prejudiced by the proceedings set forth below.

The Board's decision addressing the request to reopen the claim for right leg/knee disability is set forth below.  The claim for service connection for right leg/knee disability, on the merits, is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  In a November 1999 administrative decision, the RO denied the Veteran's claim for service connection for a right knee injury; although notified of the denial in a November 1999 letter, the Veteran did not initiate an appeal.  

3.  Evidence associated with the claims file since the November 1999 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for right leg/knee disability.


CONCLUSIONS OF LAW

1.  The November 1999 administrative decision in which the RO declined to reopen a claim for service connection for right knee injury is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As evidence received since November 1999 is new and material, the criteria for reopening the claim for service connection for right leg/knee disability are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the Veteran's request to reopen his claim for service connection on appeal, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Analysis

At the outset, the Board notes that the Veteran's service treatment records are not available for review.  The Board is aware that in such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim to reopen a claim for service connection for right leg/knee disability has been undertaken with these heightened duties in mind.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As indicated above, the RO last denied the Veteran's claim for service connection for right knee injury in November 1999.  The evidence of record at the time only consisted of the Veteran's in-service dental records.

The basis for the RO's November 1999 denial of the claim for service connection for right knee injury was that the record failed to show that the Veteran's had a current knee disability related to service.  Although notified of the denial in a letter in November 1999, the Veteran did not initiate an appeal of the RO decision.  See 38 C.F.R. § 20.200.  The RO's November 1999 denial of the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran asserts that he injured his knee during a motor vehicle accident in service, and he underwent a partial meniscectomy of his right knee sometime in 1981.  The Veteran requested that VA reopen the previously-denied claim for service connection for right knee injury in August 2007.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  Here, the last final denial of the claim is the RO's November 1999 administrative decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since November 1999 includes VA and private treatment records.  In July 2008, the Veteran underwent a surgical arthroscopy of the right knee.  The Veteran had been followed at the VA outpatient orthopedic clinic for his alleged in-service injury.  The Veteran informed the surgeon that he had an arthroscopy at Walter Reed Hospital in 1981, and noted having surgery on his meniscus.  Over the last few months, his knee had become progressively symptomatic, including pain primarily along the medial aspect of the knee with occasional locking.  A preoperative MRI did verify a medial meniscus tear with evidence of prior partial meniscectomy, as well as a tear of the anterior cruciate ligament (ACL).  The Veteran also had mild tricompartmental degenerative joint disease.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for right leg/knee disability.  At the time of the November 1999 administrative decision, there was no evidence of any current knee disability or any evidence of an in-service knee injury.  The additionally received record reflects that the Veteran has a currently diagnosed knee disability and MRI evidence of a prior meniscectomy, which may be due to an injury he received during his motor vehicle accident in service.

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the November 1999 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it raises the possibility of a nexus between the Veteran's leg/knee disability and service.  Hence, this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for right leg/knee disability, and raises a reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for right leg/knee disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156


ORDER

As new and material evidence has been received, the request to reopen the claim for service connection for right leg/knee disability is granted.


REMAND

The Board's review of the claims file reveals that RO action on the claim for service connection for right leg/knee disability, on the merits, is warranted. 

The Board notes that the Veteran alleges that he suffered an in-service motor vehicle accident.  As noted above, a July 2008 MRI indicated that the Veteran had a prior meniscectomy.  During the Board hearing, he testified that he was placed on a 30-day profile due to his in-service injury and surgery. 

 A review of the claims file indicates that the Veteran's service treatment records (excluding dental records) were unavailable for review, however, there is no indication that his personnel records have been requested.  As the Veteran was placed on a profile due to his injury and subsequent surgery, the Board finds that the Veteran's personnel records should be obtained for review.  Further, the Veteran noted that he was first brought to a civilian hospital in New Jersey that has since closed.  On remand, the RO undertake appropriate action to locate these records and associate them with the claims file.

The Board also notes that, pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  See also 38 C.F.R. § 3.159(c)(4) (2008); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Given the assertions and evidence noted above, the Board finds that, after obtaining with the claims file all outstanding records referenced above, a medical examination and opinion by an appropriate physician-based on consideration of the Veteran's documented medical history and assertions, and supported by fully stated rationale-would be helpful in resolving the claim for service connection for right leg/knee disability.  Id.

Accordingly, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, shall result in denial of the reopened claim for service connection.  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, the RO should obtain and associate with the claims file all outstanding VA medical records.  The claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Philadelphia, Pennsylvania, dated through December 21, 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding records of VA treatment and/or evaluation of the Veteran since December 21, 2009.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The Board also points out that the Veteran has raised the existence of private medical records that may be pertinent to his claim.  The RO should specifically request that the Veteran either provide these records or provide authorization for VA to obtain them on his behalf.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.   However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should request from all appropriate source(s) a complete copy of the Veteran's entire personnel record.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should obtain from the Philadelphia VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since December 21, 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  The RO must specifically request that the Veteran provide relevant records of the Veteran's right knee treatment from AtlantiCare Healthcare System (formerly Kessler Memorial Hospital), 150 South White Horse Pike, Hammonton, NJ 08037, or authorization for the RO to obtain the records on his behalf.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current disability/ies of the right leg/knee.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is medically related to service-to particularly include injury associated with an in-service motor vehicle accident, as alleged.

In rendering the requested opinion, the examiner should specifically consider and discuss any documented evidence of the in-service accident, as well as the Veteran's assertions of continuity of symptoms since that time.
The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim remaining on appeal.  If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for service connection, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

9.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


